Citation Nr: 0831794	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the veteran's claim 
for increased ratings for his traumatic arthritis of the left 
and right ankle and continued 10 percent ratings for both 
ankles.  However, the RO issued a February 2007 rating 
decision and increased the disability rating for the 
veteran's right ankle to 20 percent.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2007.  


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the left ankle is 
manifested by no more than moderate limitation of motion.  

2.  The veteran's traumatic arthritis of the right ankle 
equated to no more than marked limitation of motion.  







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
traumatic arthritis of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2007). 

2.  The criteria for a rating in excess of 20 percent 
traumatic arthritis of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in December 2005 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims for increased ratings for the issues 
on appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  Additionally, the veteran was told 
of the criteria used to award both disability ratings and 
effective dates by way of a May 2006 letter.  See 
Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was notified of the 
specific rating criteria at issue in the statement of the 
case (SOC).  While there was not a specific preadjudicative 
notice letter provided, no useful purpose would be served in 
remanding this matter for yet more development.  As to the 
remaining elements identified in that holding, the veteran 
was questioned about his employment and daily life during the 
course of the VA examinations, and during his personal 
hearing.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disabilities had worsened and what impact that had 
on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).   Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's private and VA treatment records and records from 
the Social Security Administration (SSA).  The RO also 
arranged for him to undergo a VA examination.  In short, the 
Board finds that VA has satisfied its duty to assist to the 
extent possible under the circumstances by obtaining evidence 
relevant to his claims.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Factual Background

The veteran claims that he is entitled to increased ratings 
for his service-connected ankle disabilities because the 
disability ratings assigned do not adequately reflect the 
severity of his disabilities. 

The veteran was afforded a VA examination in December 2005.  
The veteran reported giving way and instability of the right 
ankle and pain, stiffness, weakness, locking, and effusion of 
both ankles.  He denied episodes of dislocation or 
subluxation.  He indicated that he was no longer working due 
to the demands of his job as a welder.  He indicated that he 
was unable to stand for more than an hour or walk more than a 
few yards.  The examiner said the veteran's ankle 
disabilities did not affect the motion of one or more joints.  
The veteran was noted to ambulate with an antalgic gait with 
the use of no assistive devices.  Range of motion testing 
revealed dorsiflexion to 20 degrees bilaterally with pain 
beginning at 10 degrees for the right ankle.  There was no 
additional loss of motion on repetitive use for either ankle.  
The ankles could be plantar flexed to 45 degrees with pain 
beginning at 30 degrees for the right ankle and 45 degrees 
for the left ankle with no additional loss of motion on 
repetitive use for either ankle.  The examiner indicated that 
the veteran's left ankle was not as symptomatic as his right 
ankle.  X-rays of the right ankle obtained in October 2005 
revealed chronic changes involving the ankle with no evidence 
of acute fracture or dislocation.  X-rays of the left ankle 
revealed degenerative changes of the left ankle joint 
secondary to trauma.  The veteran was noted to be status-post 
fracture of the left fibula.  

Private treatment reports from Orthopaedic Associates were 
unrelated to the issues on appeal.  

Private medical records from R. Turner, M.D., dated from 
October 2005 to March 2006 revealed complaints of pain in the 
veteran's ankles and diagnoses of degenerative joint disease 
of the ankles.  

Associated with the claims file are VA outpatient treatment 
reports which reveal complaints of right ankle pain in 
February 2006 and bilateral ankle pain in June 2006.  In July 
2006 the veteran was noted to have moderate soft tissue 
swelling of the right ankle which was markedly tender to 
light touch.  The veteran's left ankle was less tender with 
no obvious swelling and limited range of motion secondary to 
pain.  X-rays of the right ankle revealed degenerative 
changes.  The left ankle was noted to be status-post fracture 
of the distal fibula and the degenerative changes were noted 
to be secondary to trauma.  The veteran was assessed with 
degenerative joint disease of the bilateral ankles.  The 
veteran underwent a magnetic resonance imaging (MRI) of the 
right ankle in August 2006 which revealed osteoarthritis in 
the ankle joint, a cortical irregularity and likely 
osteochondral defect with associated bony edema in the 
lateral aspect of the talar dome, and likely fibrosing 
tenosynovitis of the peroneal tendon with a likely torn 
peroneus brevis tendon.  He was noted to wear a splint and 
high top boots.  A right ankle fusion was discussed with the 
veteran but the veteran declined surgery.  The veteran 
reported chronic bilateral ankle pain in October 2006, 
November 2006, and February 2007.  

The veteran was denied disability benefits from the Social 
Security Administration (SSA).  The disability determination 
and transmittal indicated that the veteran's primary 
diagnoses were disorders of the back (discogenic and 
degenerative) and the secondary diagnoses were osteoarthrosis 
and allied disorders.  The records relied upon by the SSA 
were associated with the claims file and included some 
duplicative medical evidence including VA outpatient 
treatment reports and private treatment reports from Dr. 
Turner and Orthopaedic Associates.  Other medical evidence 
submitted from St. Joseph Medical Center and Multi-Specialty 
Health Care was unrelated to the issues on appeal.  

The veteran and his spouse testified at a Travel Board 
hearing in August 2007.  The veteran's spouse testified that 
the veteran could not perform any yard work or tie his shoes 
and she said he had difficulty getting in and out of the tub.  
She indicated that she did all the driving on long trips and 
they have to stop every twenty-five to thirty miles for the 
veteran to stretch.  She said the veteran was able to do very 
little around the house.  The veteran testified that he had 
sharp stabbing pains that radiate up his legs.  He said the 
pain was constant.  He indicated that he has orthopedic shoes 
and braces on both legs provided by VA.  The veteran said it 
was difficult to go up or down stairs without the use of a 
cane.  He said he believed his ankles were giving him knee 
and back problems.  He reported that his ankles throb and 
wake him up during the night and remain constantly swollen.  
The veteran indicated that he used his cane for a few years.  
He said he had special shoes because his right foot had begun 
to turn out.  He testified that he wore his braces when he 
left his house and orthopedic shoes daily.  The veteran said 
he worked as a welder until 2005 and his ankles hurt him on 
the job when he was working.  He reported that his ankles got 
red and swollen and felt hot on occasion.  He said he had not 
decided to have an ankle surgery yet because his ankle would 
be fused.  He indicated that he had not had an examination 
through the SSA.  

III.  Legal Analysis 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The veteran's ankle disabilities have been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2007).  The veteran's left 
ankle is rated as 10 percent disabled and his right ankle is 
rated as 20 percent disabled.  Under Diagnostic Code 5271, a 
10 percent rating is assignable where there is moderate 
limitation of motion, and a 20 percent rating is assignable 
where there is marked limitation of motion.  A 20 percent 
rating is the maximum schedular rating available for an ankle 
disability involving loss of motion.  In evaluating range of 
motion values for the right ankle, the Board notes that the 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2007).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

A.  Left Ankle.  

Here, the veteran reported pain, stiffness, weakness, 
locking, and effusion of his left ankle.  He denied episodes 
of dislocation or subluxation.  There is x-ray evidence of 
degenerative changes of the left ankle.  Range of motion 
testing revealed dorsiflexion to 20 degrees with no 
additional loss of motion on repetitive use and plantar 
flexion to 45 degrees with pain beginning at 45 degrees with 
no additional loss of motion on repetitive use.  The July 
2006 VA outpatient treatment reports indicate that the 
veteran's left ankle was less tender than his right ankle 
with no obvious swelling.  While the records document that 
the veteran had limited range of motion secondary to pain, 
the examiner did not indicate that the limitation was marked 
and the veteran's right ankle symptomatology appeared to be 
more severe than his left at that time.  The veteran's chief 
functional loss appears to be pain with stiffness, weakness, 
locking, and effusion.  

Overall, the evidence is such that veteran's total 
symptomatology may be equated to no worse than "moderate" 
limitation of motion under the criteria of Diagnostic Code 
5271.  As noted above, at the VA examination the veteran had 
normal range of motion with pain on plantar flexion at 45 
degrees.  Dorsiflexion was found to be to 20 degrees with 
pain, and no additional limitation was found on repetitive 
use.  While the veteran indicated that he had difficulty 
standing for long periods of time or walking more than a few 
yards and he testified that he ambulates with a cane, braces, 
and orthopedic shoes, the VA examiner indicted that the 
veteran's left ankle was not as symptomatic as his right 
ankle.  Overall, the Board finds that the degree of 
functional loss resulting from pain and other symptoms is 
already contemplated by the 10 percent rating currently 
assigned.  See DeLuca, supra.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under Diagnostic Code 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastrafalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus) or 
5274 (astragalectomy) because the veteran's left ankle 
disability is not manifested by ankylosis of the ankle, 
ankylosis of the subastrafalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

In summary, the Board finds the preponderance of the evidence 
to be against a disability rating in excess of the veteran's 
current 10 percent rating for traumatic arthritis of the left 
ankle.

B.  Right Ankle

As noted, the veteran reported giving way and instability of 
the right ankle and pain, stiffness, weakness, locking, and 
effusion of both ankles.  He denied episodes of dislocation 
or subluxation.  There is x-ray evidence of degenerative 
changes of the right ankle.  

Range of motion testing in the right ankle revealed 
dorsiflexion to 20 degrees with pain beginning at 10 degrees 
and no additional loss of motion on repetitive use and 
plantar flexion to 45 degrees with pain beginning at 30 
degrees with no additional loss of motion on repetitive use.  
In July 2006 the veteran was noted to have moderate soft 
tissue swelling of the right ankle which was markedly tender 
to light touch.  The veteran's chief functional loss appears 
to be pain with giving way, instability, stiffness, weakness, 
locking, and effusion.  

Overall, the evidence is such that veteran's total 
symptomatology may be equated to no worse than "marked" 
limitation of motion.  The veteran had normal range of motion 
which was additionally limited by pain.  He also indicated 
that he had difficulty standing for long periods of time or 
walking more than a few yards.  He testified that he 
ambulates with a cane, braces, and orthopedic shoes.  
Therefore, a 20 percent rating is in order under Diagnostic 
Code 5271 when consideration is given to the factors set 
forth in DeLuca and 38 C.F.R. §§ 4.40, 4.45.  

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  A alternative or higher evaluation is 
not available under Diagnostic Code 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastrafalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus) or 
5274 (astragalectomy) because the veteran's right ankle 
disability is not manifested by ankylosis of the ankle, 
ankylosis of the subastrafalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

The objective findings do not support a rating higher than 20 
percent.  The 20 percent evaluation is indicative of a 
disability involving marked limitation of motion.  




C.  Conclusion

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
essence, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of 10 percent 
for the veteran's traumatic arthritis of the left ankle and 
the 20 percent granted for the veteran's traumatic arthritis 
of the right ankle at any time during the pendency of this 
appeal.  See Hart, supra.

IV.  Extra-Schedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected traumatic arthritis of the 
left and right ankles has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the arthritis has not been shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for marked limitation of 
motion), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Board is cognizant that the 
veteran has reported that he stopped working because he was 
unable to meet the physical demands of his job.  However, the 
veteran appears to have significant disabilities other than 
just his bilateral ankle arthritis, such as a back disorder, 
and the symptoms and manifestations of his ankle disabilities 
have not been shown to be outside the norm of that 
contemplated by the 10 percent and 20 percent ratings 
currently assigned.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to an increased rating for traumatic arthritis of 
the left ankle, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for traumatic arthritis of 
the right ankle, currently rated as 20 percent disabling, is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


